IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                 December 11, 2007
                                 No. 06-11197
                              Conference Calendar             Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

CICERO FRED JACKSON

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                         USDC No. 3:00-CR-464-ALL


Before REAVLEY, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
      Cicero Fred Jackson, federal prisoner # 26054-177, pleaded guilty to
distribution of cocaine base. Jackson now appeals the district court’s denial of
his 18 U.S.C. § 3582(c)(2) motion. This court reviews a district court’s refusal to
lower a defendant’s sentence under § 3582(c)(2) for abuse of discretion. United
States v. Shaw, 30 F.3d 26, 28 (5th Cir. 1994).




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-11197

      Jackson’s contention that his sentence is subject to modification in light
of United States v. Booker, 543 U.S. 220 (2005), is without merit. Section
3582(c)(2) is inapplicable because Booker did not involve a retroactive
amendment to the Sentencing Guidelines by the Sentencing Commission. See
Shaw, 30 F.3d at 28; § 3582(c)(2).
      Jackson’s appeal is dismissed as frivolous. See 5TH CIR. R. 42.2; Howard
v. King, 707 F.2d 215, 219-20 (5th Cir. 1983). We caution Jackson that further
frivolous filings may result in the imposition of sanctions, including dismissal,
monetary penalties, and restrictions on his ability to file appeals in this court
and actions in any court subject to this court's jurisdiction.
      APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                        2